         Case 2:18-cv-09178-SVW-JEM Document 36 Filed 05/07/19 Page 1 of 2 Page ID #:328




                   1 STUART D. TOCHNER, CA Bar No. 123758
                     stuart.tochner@ogletree.com
                   2 VANESSA C.1CRUMBEIN, CA Bar No. 272202
                     vanessa.krumbein@ogletree.com
                   3 OGLETREE, DEMUNS,NASH,
                     SMOAK & STEWART, P.C.
                   4 400 South Hope Street Suite 1200
                     Los Angeles, CA 90071
                   5 Telephone: 213.239.9800
                     Facsimile: 213.239.9045
                   6
                     Attorneys for Defendants
                   7 CALIFORNIA INSTITUTE OF TECHNOLOGY and DR.
                     FELICIA HUNT
                   8
                    9 MICHAEL 0. AZAT, CA Bar No 278409
                      mike.azatRazatlaw.com
                   10 ISSA Y.     AT, CA Bar No. 292145
                      issa.azatAazatlaw.com
                   11 THE AZAT LAW GROUP
                      99 S. Lake Avenue, Suite 208
                   12 Pasadena, CA 91101
                      Telephone: 626-394-9532
                   13
                      Attorneys for Plaintiff
                   14
                   15
                                               UNITED STATES DISTRICT COURT
                   16
                                           CENTRAL DISTRICT OF CALIFORNIA
                   17
                   18 JOHN DOE, an individual,                    Case No. CV18-09178-SVW (JEMx)
                   19             Plaintiff,                      JOINT STIPULATION FOR
                                                                  DISMISSAL OF ENTIRE ACTION
                   20       v.                                    WITH PREJUDICE
                   21 CALIFORNIA INSTITUTE OF
                   22 TECHNOLOGY,       a nonprofit               Complaint Filed: October 25, 2018
                      corporation, and DOES 1-20, inclusive,      Trial Date:      None
                   23                                             District Judge: Hon. Stephen V. Wilson
                                  Defendants.                                      Courtroom 10A, First St.
                   24                                             Magistrate Judge•Hon. John E. McDermott
                                                                                   Courtroom 640, Roybal
                   25
                   26
                   27
                   28
Doe v. Cattech -                                                                 Case No. CV18-09178-SVW (JEMx)
Stiouldion re
                                  JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
        Case 2:18-cv-09178-SVW-JEM Document 36 Filed 05/07/19 Page 2 of 2 Page ID #:329




                  1        TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF
                 2 RECORD:
                  3        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
                  4 plaintiff John Doe ("Plaintiff') and defendants California Institute of Technology and
                  5 Dr. Felicia Hunt ("Defendants") stipulate and jointly request that this Court enter this
                 6 dismissal with prejudice of Plaintiff's First Amended Complaint, in its entirety, in the
                  7 above-entitled action. Each party shall bear her/his/its own costs and attorney fees.
                 8
                 9 DATED: May       6, 2019                     THE AZAT LAW GROUP
                 10
                 11
                                                                By:
                 12                                                   Michael Azat
                 13                                             Attorneys for Plaintiff
                                                                JOHNDOE OE
                 14
                      DATED: May‘ , 2019                    OGLETREELDEAKINS, NASH, SMOAK &
                 15                                         STEWART, P.C.
                 16
                 17
                                                            By: /s/ Vanessa C. Krumbein
                 18                                             Stuart D. Tochner
                                                                Vanessa C. Krumbein
                 19
                                                            Attorneys for Defendants
                 20                                         CALIFORNIA INSTITUTE OF
                                                            TECHNOLOGY and DR. FELICIA HUNT
                 21
                 22                            ATTESTATION OF SIGNATURE
                 23        Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I certify
                 24 that all other signatories listed, and on whose behalf this document is submitted,
                 25 concur in the filing's content and have authorized the filing.
                 26
                 27 DATED: May      6 , 2019          /s/ Vanessa C. Krumbein
                 28
Doe v. Caltech                                                   1              Case No. CV18-09178-SVW (JEMx)
StInulation re
                                 JOINT STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
